Title: To Thomas Jefferson from James Linn, 24 March 1801
From: Linn, James
To: Jefferson, Thomas



Sir
Trenton 24th March 1801

I have been informed that Mr. Kitchel and Mr. Condit of New Jerey have stated to the President the necessity of displacing the Supervisor of that state, and I have reason to believe that friendship has induced them to recommend me for that appointment—
I have also understood that the partiality of some gentlemen hath led them to mention my name for the office of postmaster general—In either case I shall consider myself honored by the attention of government. But if I may be permitted to express a wish on the occasion—A residence at the seat of government would be most agreeable to me—But as private interest ought ever to give way to public good—I am disposed to sacrifice all personal considerations to those of a more general nature—
I am your most Humble Servt.

James Linn

